Citation Nr: 0822997	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-39 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for chondromalacia 
of the left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for a left knee condition for failure to submit 
new and material evidence.

In June 2008, a Deputy Vice-Chairman of the Board granted the 
motion of the appellant's representative to advance this case 
on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 1959 rating decision, the RO denied the 
veteran's claim for service connection for chondromalacia of 
the left knee; although notified of the denial, the veteran 
did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the July 1959 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left knee condition, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a left knee condition.




CONCLUSIONS OF LAW

1.  The July 1959 RO rating decision that denied the 
veteran's claim for service connection for chondromalacia of 
the left knee is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's July 1959 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for chondromalacia of 
the left knee are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a left knee condition was received in 
April 2005.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in May 2005.  That letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
November 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in January 
2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the May 2005 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file.  Records from 
the veteran's 1959 knee surgery at St. Mary's Hospital were 
not obtained because the veteran did not provide 
authorization after a May 2005 request from the RO, and he 
indicated in December 2006 that he was unable to obtain them.  
In this regard, the Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
a veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In July 1959 the veteran filed a claim for service connection 
for a left knee condition.

In a July 1959 rating decision, the RO denied the veteran's 
claim for service connection for chondromalacia of the left 
knee, noting that the veteran's injury to his left knee 
occurred 5 years prior to active service, and as the evidence 
of record did not show any superimposed trauma over and above 
the natural progress of the disease, aggravation of his left 
knee condition had not been shown.  Evidence of record 
included the veteran's service treatment records and 
statements from the veteran.

Although notified of the July 1959 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his claim for service 
connection for a left knee condition in April 2005.  This 
appeal arises from the RO's August 2005 denial to reopen the 
veteran's claim for service connection for a left knee 
condition.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the July 1959 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the July 1959 denial 
includes statements from the veteran and his representative 
and VA treatment notes.  The additionally received evidence 
is "new" in the sense that it was not previously before 
agency decision makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for a left knee condition.

In his April 2005 claim, the veteran indicated that he had 
surgery on his left knee in 1959 at St. Mary's Hospital in 
Orange, New Jersey.  The veteran did not provide an 
authorization to obtain these records, and he indicated in 
December 2006 that he was unable to obtain them.  

On a VA Form 21-4142, Authorization and Consent to Release 
Information, received in May 2005, the veteran indicated that 
he had received treatment for his left knee at the VA Medical 
Center (VAMC) in Richmond, Virginia since 2001.  Following 
two attempts to obtain these records, the RO received 
treatment notes from the Richmond VAMC dated from February 
2003 to October 2006.  In a February 2003 VA treatment note, 
the veteran was seen in the emergency room, complaining of 
worsening pain in his left knee.  He reported that he had 
never been to this hospital before and was there to get a 
referral to a primary care clinic.  On physical examination 
the left knee was not hot or swollen, and there was no 
obvious joint instability or tenderness.  The examiner's 
impression was chronic knee pain.  In an August 2003 VA 
treatment note the veteran complained of a left knee problem 
and asked to see an orthopedic provider.  Objective findings 
included decreased range of motion in the knees, non-tender 
knees, and no edema or erythema.  Muscle strength was 5/5 in 
the lower extremities.  Additional VA treatment records dated 
in March 2005 and March 2006 show that the veteran was 
treated for left knee joint pain as well as degenerative 
joint disease of the knees.  In summary, new VA medical 
records continue to show treatment for a current left knee 
disability but do not provide any evidence of a medical 
relationship between the veteran's claimed left knee 
disability and his military service.  

While statements from the veteran and his representative 
reflect his continued assertion that he had a pre-existing 
left knee disability that was aggravated during his active 
military service, his assertions are essentially cumulative 
of others that were previously of record.  The Board 
emphasizes that as the veteran is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent to provide a 
probative (i.e., persuasive) opinion on medical matters - 
such as the etiology of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
1959 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the veteran's left knee condition was aggravated by his 
active military service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left knee condition has not been received.  
As such, the requirements for reopening the claim are not 
met, and the July 1959 denial of the claim for service 
connection for a left knee condition remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left knee 
condition; the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


